355 F.2d 932
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SABINE VENDING CO., INC., DIVISION OF UNITED SERVOMATION CORPORATION, Respondent.
No. 22021.
United States Court of Appeals Fifth Circuit.
February 17, 1966.

Petition for Enforcement of an Order of the National Labor Relations Board.
Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Thomas Canafax, Jr., Atty., N. L. R. B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Allison W. Brown, Jr., Attorney, N. L. R. B., for petitioner.
Richard C. Keenan and Kullman & Lang, New Orleans, La., for respondent.
Before TUTTLE, Chief Judge, and JONES and WATERMAN,* Circuit Judges.
PER CURIAM.


1
We find that there was substantial evidence on the record as a whole to support the findings of the Board. The only disagreement between the Board and trial examiner was on a legal, not a credibility, question.


2
The Order will be enforced.



Notes:


*
 Of the Second Circuit, sitting by designation